DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the responce filed on 06/25/2021.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/25/2021 regarding the 101 rejection have been fully considered but they are not persuasive. 
Applicants 101 arguments start on page 14 of the resource.  
Applicant argues that “the claimed invention provides a manner in which to generate tailored recommendations for enhanced resource usage based on projected resource exchange rates, and alert users of these recommendations without need for the user to conduct laborious manual research. As such, Applicant maintains that the invention provides a practical application for optimizing resource usage and maximizing resource savings by automating the identification of favorable trends and alerting the user to opportunities to maximize resource usage based on recognized trends in behavior.” 
Examiner respectfully disagrees.  
First this argument relies on the newly added claim elements in the amended claims.  As discussed below the majority of the newly amended claims are abstract as they represent fundamental economic practice.  
Second the element “transmit an alert to the user device, wherein the alert includes the recommendation” represents extra solution activity as it is a transmitting step and merely transmits the alert to the user.  
Applicant further argues that the claims are similar to example 40.  Specifically as argued on page 15 of the response. “[T]he claim limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Similar to Example 40, the pending claims limit the generation of recommendations for changes in user resource behavior to situations in which the user may benefit from projected trends in exchange rates between resource types. Additionally, the invention transmits an alert to a user device, wherein the alert includes a specific recommendation for implementing a more favorable pattern in resource management as compared to identified trends in user resource behavior.”  
Examiner respectfully disagrees. The generation of recommendation for changes in user resource behavior that may benefit from projected trends in exchange rates between resources is a fundamental economic practice, as recommending a trade to benefit a user based on a trend is a fundamental economic practice.  This is different from example 40, which has the network flow protocol, that avoid excess traffic volume on the network.  
Therefore applicant’s arguments regarding 35 U.S.C. § 101  are unpersuasive. 

Regarding applicant’s 103 arguments

Applicant’s arguments with respect to claim 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 15.  Claim 8  recites the limitations of:
A computer-implemented method for dynamic virtual resource management, the computer-implemented method comprising: 
receiving a first resource amount for a first resource type; 
receiving a second resource amount for a second resource type; 
integrating the first resource amount for the first resource type and the second resource amount for the second resource type into a user resource account, wherein the user resource account comprises one or more virtual resource accounts corresponding to differing resource types; 
providing a user resource account summary to a user via a user device; monitoring user resource actions, wherein user resource actions comprise repeated conversion of resources of the first resource type to the second resource type between the one or more virtual resource accounts;
retrieving projected trends in exchange rates between the first resource type and the second resource type and projected trends in exchange rates between the first resource type and a third resource type:
generating a recommendation for conversion of resources from the first resource type to the third resource type based on an identification of a more favorable projected trend in exchange rates of the first resource type to a third resource type as compared to the first resource type and the second resource type; and
transmitting an alert to the user device, wherein the alert includes the recommendation. 
highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to:…. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claims recite the additional element “transmitting an alert to the user device, wherein the alert includes the recommendation” however this element represents extra solution activity. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0019] and [0052] through [0058] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2—7, 9-14, 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faires (US 2013/0018738 A1) in view of Holmes et al (PAT US 7,337,142 B1) further in view of Beadles (PG PUB US 2019/0332691 A1) and further in view of Dalal (PG PUB US 2007/0067233 A1)

Regarding Claims 1, 8 and 15 
Fiares teaches:
A system for dynamic virtual resource management, the system comprising: a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to:  (See at least Faires [0063] “As illustrated in FIG. 4, in accordance with some embodiments of the present invention, the transaction machine 420 includes a communication interface 422, a processor 424, a memory 426 having a transaction application 427 stored therein, and a user interface 429. In such embodiments, the processor 424 is operatively and selectively connected to the communication interface 422, the user interface 429, and the memory 426.”)
receive a first resource amount for a first resource type; receive a second resource amount for a second resource type;  (See at least Faires [0028] “It will be understood 
integrate the first resource amount for the first resource type and the second resource amount for the second resource type into a user resource account, wherein the user resource account comprises one or more virtual resource accounts corresponding to differing resource types; (See at least Faires [0027] “Further, in some embodiments, the domestic currency account 122 and the foreign currency account 124 are associated with each other. For example, the accounts 122, 124 may share an account holder, the foreign currency account 124 may be a sub-account of the domestic currency account 122, and/or the accounts 122, 124 may be linked to each other by the domestic financial institution 120. In some cases, the foreign currency account 124 is associated with the domestic currency account 122 because the holder's credentials (e.g., name, username, password, biometric information, etc.) enable the holder 102 to access and/or manage both accounts (e.g., via online banking, mobile banking, at a banking center, etc.).”)
However Faires does not specifically teach “provide a user resource account summary to a user via a user device;”
However Holmes teaches at least at (Fig. 8) and  (Col 7 liens 4 - 11): “Referring now to FIG. 8, there is shown an Account List 800, as displayed by user interface 106 according to one embodiment of the present invention. Account List 800 shows, for each account belonging to the user, a name 801, type 802, description 803, number of transactions 804, balance 805 and cheques column 806 indicating whether the account has cheques to be printed. Balance 805 for each account is shown in the currency for that account.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires with multiple exchange rate tracking in a financial transaction manager of Holmes since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “if the exchange rate is stored in the transaction record, such information can be updated automatically whenever historical exchange rate information in history 102 is changed. Thus, for example, if an exchange rate for a particular date is changed after the fact, the system can automatically update all transactions affected by the change.” (Holmes (Col 8 lines 4-10) 

However Faires and Holmes  do not specifically teach: monitor user resource actions, wherein user resource actions comprise repeated conversion of resources of the first resource type to the second resource type between the one or more virtual resource accounts; and transmit an alert to the user device, wherein the alert includes the recommendation.
However Beadles teaches:
monitor user resource actions, wherein user resource actions comprise repeated conversion of resources of the first resource type to the second resource type between the one or more virtual resource accounts; (See at least Beadles [0011] “In some embodiments, automatically using, by the computing system, the private key and public key associated with the user cryptocurrency account, to perform the transactions between the user cryptocurrency account and the subscription service includes automatically retrieving, by the computing system, said private key and public key stored in an password vault. The private key and said public key can be stored in the password vault cryptographically on a block chain. In some embodiments, automatically performing, by the computing system, the recurring or scheduled transactions between the subscription service and the user account includes managing, by the computing system, a payment in a first currency from the user crypto currency account, exchanging, by the computing system, with a cryptocurrency exchange the payment in the first currency to payment in a second currency different from the first currency; and paying, by the computing system, the subscription service in the second currency. The first currency is FIAT and the second currency is cryptocurrency or vice versa. The crypto currency can be coins, tokens or altcoins. Tokens can be created and distributed by the subscription management application. The tokens or other cryptocurrency can be at least partially backed by a commodity or physical asset. The commodity can be physical silver or other precious metal. In some embodiments, exchanging, by the computing system, with a cryptocurrency exchange the payment in the first currency to payment in a second currency different from the first currency comprises: monitoring a plurality of cryptocurrency exchanges to determine best prices for buying said first currency and selling in said second currency; and based on best prices, exchanging with one of the plurality of cryptocurrency exchanges the payment in the first currency to payment in the first currency.”
transmit an alert to the user device, wherein the alert includes the recommendation. (See at least Beadles [0080] “The present disclosure of some embodiments also contemplates that the application can integrate price alerts (e.g., such as cryptocurrency prices) using PUSH notification or other communications methods where appropriate. These and other advantages of the present disclosure are provided in greater detail infra.”) (NOTE: the Push notification will appear on the users device) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires and Holmes with the universal cryptocurrency payment management platform of Beadles since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “combat some of the volatility of cryptocurrency by allowing merchants to accept multiple currencies while receiving payments in whichever currency they desire (fiat included). In some embodiments, simultaneously, a user through their user account 29 is able to pay for their favorite services using any currency the system platform supports. System 10 is configured to do this by exchanging a cryptocurrency payment in a first currency from the user account 29 in to payment in a second currency (such as FIAT or different crypto currency) which the recipient accepts. (Beadles [0103] 


However Faires, Holmes and Beadles do not specifically teach: retrieve projected trends in exchange rates between the first resource type and the second resource type and projected trends in exchange rates between the first resource type and a third resource type; and generate a recommendation for conversion of resources from the first resource type to the third resource type based on an identification of a more favorable projected trend in exchange rates of the first resource type to a third resource type as compared to the first resource type and the second resource type; 

However Dalal teaches at least:

retrieve projected trends in exchange rates between the first resource type and the second resource type and projected trends in exchange rates between the first resource type and a third resource type; (See at least Dalal [0255]-[0258]: [0255] Commentary--Preferably, the main 17 currency pairs are listed in columns. The current trend of the long term interval is displayed with either green or red arrows indicating direction. The long term intervals are: 480, 540, 600, 660, 720, Daily, Weekly, and Monthly (option: Quarterly, Yearly) [0256] Highlights--Preferably, the price plot is highlighted either green (bullish) or red (bearish) depending on the trend. [0257] FX Short Term Direction template preferably includes: [0258] Commentary--Preferably, the main 17 currency pairs are listed in columns. The current trend of the short term interval is displayed with either green or red arrows indicating direction. The short term intervals are: 60, 90, 120, 180, 240, 300, 360, 420 minutes.) 

generate a recommendation for conversion of resources from the first resource type to the third resource type based on an identification of a more favorable projected trend in exchange rates of the first resource type to a third resource type as compared to the first resource type and the second resource type; (See at least Dalal [0259]-[0264]: [0259] Highlights--Preferably, the price plot is highlighted either green (bullish) or red (bearish) depending on the trend. [0260] FX Signal (Master) template preferably includes: [0261] Commentary--Preferably, will display a grid of 17 currency pairs by five columns. Column Headings are: Base line, Trend time, Verification and Entry. Grid will identify each time interval and the signal that is given. Where no trades exist for a pair this will be indicated by and line of text N/A. Preferably, it will suggest the chart of the pair with the entry timeframe be monitored if they want to watch the trade develop. [0262] Highlights--Preferably, the price plot is highlighted either green (bullish) or red (bearish) depending on the trend. [0263] Symbols--Preferably, the following symbols will be plotted when there is a signal: Bullish Bounce, Bearish Bounce, Bullish Cross, and Bearish Cross. [0264] Alerts--Preferably, the following Alerts will be triggered when there is a signal: Bullish Bounce, Bearish Bounce, Bullish Cross, and BearishCross. Preferably, the trader can pick and choose any combination of four on an individual basis.  (NOTE: providing alerts based on a signal: Bullish Bounce, Bearish Bounce, Bullish Cross, and BearishCross represents providing a recommendation based on a trend, and with 17 currency pairs a recommendation on a pair that represents a first and third resource type would represent a more favorable projected trend in exchange rates compared to a first and second resource type.)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires, Holmes and Beadles with the financial decision system of Dalal since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The financial decision system provides for real-time calculation of buying pressure and selling pressure for any tradable instrument market.” (Dalal (abstract) Therefore, Claims 1, 8, and 15 are obvious over the disclosure of Faires, Holmes, Beadles and Dalal


Regarding Claims 2, 9 and 16
Faires does not specifically teach: “wherein the resource account summary comprises a real-time resource balance for each of the one or more virtual resource accounts.”
However Holmes teaches at least at (See Fig. 8) and  (Col7lines 6-11) “Account List 800 shows, for each account belonging to the user, a name 801, type 802, description 803, number of transactions 804, balance 805 and cheques column 806 indicating whether the account has cheques to be printed. Balance 805 for each account is shown in the currency for that account.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires with multiple exchange rate tracking in a financial transaction manager of Holmes since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “if the exchange rate is stored in the transaction record, such information can be updated automatically whenever historical exchange rate information in history 102 is changed. Thus, for example, if an exchange rate for a particular date is changed after the fact, the system can automatically update all transactions affected by the change.” (Holmes (Col 8 lines 4-10) Therefore, Claims 2, 9, and 16 are obvious over the disclosure of Faires, Holmes, Beadles and Dalal

Regarding Claims 3, 10 and 17 
Faires does not specifically teach:
wherein the system is further configured to: allow the user to select a base resource type; retrieve a current exchange rate for each of the differing resource types for the one or more virtual resource accounts with respect to the base resource type; calculate a total user resource account balance in the base resource type based on the current exchange rate for each of the differing resource types; generate a total resource amount in the base resource type; and provide the total resource amount in the user resource account summary.
However Holmes teaches at least:
allow the user to select a base resource type; (See at least Holmes (Col 5 lines 22-25) “Use button 207 allows the user to select a particular currency to be used. Home button 208 allows the user to designate a currency as the home currency.”)
retrieve a current exchange rate for each of the differing resource types for the one or more virtual resource accounts with respect to the base resource type; (See at least Holmes (Col 4 lines  18- 25) “The present invention improves upon conventional financial transaction software by tracking multiple exchange rates for various transactions occurring over a period of time. To accomplish this, the present invention maintains historical information regarding exchange rates for transactions. In one embodiment, a currency list is maintained, containing periodic (such as daily) exchange rates for each relevant currency.”)
calculate a total user resource account balance in the base resource type based on the current exchange rate for each of the differing resource types; (See at least Holmes (Col4 lines 25 – 29) “For each account, a currency is designated and the registers for the account are maintained in that currency. An account list may be stored or generated, showing account balances in designated currencies, and a total in the user's home currency”)
generate a total resource amount in the base resource type; and (See at least Holmes (See figure 8 element 807 and Col 7 line 16-18) “Balance total 807, representing the total amount for all accounts, is shown in the user's home currency (converted according to the current exchange rate).”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires with multiple exchange rate tracking in a financial transaction manager of Holmes since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “if the exchange rate is stored in the transaction record, such information can be updated automatically whenever historical exchange rate information in history 102 is changed. Thus, for example, if an exchange rate for a particular date is changed after the fact, the system can automatically update all transactions affected by the change.” (Holmes (Col 8 lines 4-10) Therefore, Claims 3, 10, and 17 are obvious over the disclosure of Faires, Holmes, Beadles and Dalal

Regarding Claims 4, 11, and 18 
The system of claim 1, wherein the virtual resource accounts are each identified using a unique assigned virtual resource account identifier.   (See at least Faires [0030] “Also, it will be understood that the domestic currency account 122 is associated with the domestic currency account module 152 and that the foreign currency account 124 is associated with the foreign currency account module 154. As such, the foreign currency account module 154 may store information associated with the foreign currency account 124, such as, for example, account numbers, transaction histories, personal identification numbers (PINs) and/or card verification values (CVVs) associated with the account 124, the identity of the currency held in the account 154, and the like. Similarly, the domestic currency account module 152 may be configured to store information associated with the domestic currency account 122.”)


Regarding Claims 5, 12 and 19
further configured to: receive a request for a resource action from the user; (See at least Faires [0048] “In some embodiments, the mobile wallet determines when the user is conducting a transaction, e.g., a purchase,”)
calculate a resource payment amount for the resource action in each of the resource types for the virtual resource accounts in the user resource account; (See at least Fares [0048] “calculates the cost to complete the transaction with the foreign currency account compared to the domestic currency account. In some embodiments, the mobile wallet determines the exchange rate and fees associated with converting a currency into the currency of the transaction.”)

generate an alert summarizing the resource payment amount for the resource action in each of the differing resource types for the virtual resource accounts in the user resource account; and transmit the alert to the user device.  (See at least Faires [0048] “For example, if a user is attempting to conduct a transaction in Lira but only has a domestic currency account in U.S. dollars and a foreign currency account in pesos, the mobile wallet may determine the total cost to conduct the transaction, based on currency exchange rates and fees for converting from U.S. dollars to Lira compared to pesos to Lira. The mobile wallet may then provide this information to the user or automatically complete the transaction using the lowest cost exchange.”)

Regarding Claims 7, 14 and 20 

retrieve a current exchange rate for each of the differing resource types for the one or more virtual resource accounts with respect to the base resource type; (See at least Faires [0048] “calculates the cost to complete the transaction with the foreign currency account compared to the domestic currency account. In some embodiments, the mobile wallet determines the exchange rate and fees associated with converting a currency into the currency of the transaction.”)
identify a most favorable exchange rate among the virtual resource accounts; and (See at least Faires [0048] “In some embodiments, a user may be attempting to conduct a transaction in a currency which the user does not currently have funds available. In this embodiment, the mobile wallet may determine the lowest cost to the user for converting funds from the domestic currency account compared to the foreign currency account.”
provide a recommendation to the user for conversion of the first resource type or the second resource type based on the most favorable exchange rate.  (See at least Faires [0048] “For example, if a user is attempting to conduct a transaction in Lira but only has a domestic currency account in U.S. dollars and a foreign currency account in pesos, the mobile wallet may determine the total cost to conduct the transaction, based on currency exchange rates and fees for converting from U.S. dollars to Lira compared to pesos to Lira. The mobile wallet may then provide this information to the user or automatically complete the transaction using the lowest cost exchange.”)


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Faires (US 2013/0018738 A1) in view of Holmes et al (PAT US 7,337,142 B1) further in view of Beadles (PG PUB US 2019/0332691 A1) and further in view of Dalal (PG PUB US 2007/0067233 A1) and further in view of Eidson (PAT US 10,956,879 B1) and further in view of Towriss (PG PUB US 2017/0161758 A1)

Regarding Claims 6 and 13 
analyze user resource management history data via …; determine a pattern of user behavior regarding movement of resources between virtual accounts; and  (See at least Eidson (Col 30 lines 43-51) “ The financial security tool may aggregate the user's transactional history by looking at a number of different data sources, for example, combining transaction data from the user's checking accounts, savings accounts, credit card accounts, mobile payment system accounts, or the like. The financial security tool may process the user's transaction and budget history using different analytical models and identify certain repeated transactions that the user engages in.”
generate a user preference recommendation, wherein the user preference recommendation includes an option to implement an automated rule for movement of resources between virtual accounts.  (See at least Eidson (Col 30 lines 56-50) and (Col 31 lines 23-27): (Col 30 lines 56-60) “When generating the personalized action plan, the financial security tool may identify a combination of one or more transactions that the user may forego in order to save the necessary funds and may set goals to avoid these transactions.” And (Col 31 lines 23-27) “As another example, the financial security tool may automatically transfer funds between user accounts (e.g., from the user's checking account into their emergency fund) in an amount commensurate with the behavior avoided.”)  

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires and Holmes with Financial security indicator of Eidson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The financial security tool may also allow the user to track how successful they are in meeting their goals and making the desired behavioral modifications.” (Eidson Col 31 lines 28-30) 

However Eidson does not specifically teach an Artificial intelligence engine 
However Towriss teaches at least at [0082]: [0082] The machine learning processor 112 also collects specific input data elements from a variety of data sources 114, including historical annuity product performance, market performance (e.g., historical, current, projected), and predefined rules. The machine learning processor 112 executes the artificial intelligence algorithms of the market simulation module 111 against the computer-generated annuity performance prediction model to generate one or more simulated outcomes 506 for each of the annuity products selected by the price optimization module 110 (e.g., target attributes and predicted values for annuity product simulated future outcomes based upon traversal of the model). As shown in FIG. 5, the simulated outcomes 506 are individualized for specific annuity products selected by the price optimization engine 110 and reflect simulated outcomes for the annuity products based upon certain future market performance predictions/assumptions.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the foreign currency solution of Faires, Holmes and Eidson with the system for interactive annuity product services using machine learning of Towriss since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “machine .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693